Case: 13-10678         Document: 00512634510         Page: 1     Date Filed: 05/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                          FILED
                                                                                     May 19, 2014
                                        No. 13-10678
                                                                                     Lyle W. Cayce
                                                                                          Clerk
JGM HOLDINGS, L.L.C.; JUAN ANTONIO DE JESUS GONZALES
MORENO,

                                                    Plaintiffs - Appellants
v.

T-MOBILE USA, INCORPORATED,
                                                    Defendant - Appellee




                     Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:13-CV-1297


Before DENNIS and PRADO, Circuit Judges, and BROWN, District Judge*
PER CURIAM:**
      JGM Holdings, LLC (“JGM”) 1 is asking this court to interpret the
Texas Rules of Civil Procedure and Texas case law to determine whether a
creditor may garnish a judgment, after entry of judgment but prior to the
filing of an appeal. The United States District Court for the Northern District



      *    District Judge of the Eastern District of Louisiana, sitting by designation.
      ** Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
      1   JGM and co-appellant Juan Antonio De Jesus Gonzales Moreno will be treated
collectively since their positions and claims are identical.
    Case: 13-10678    Document: 00512634510     Page: 2   Date Filed: 05/19/2014



                                 No. 13-10678
of Texas (the “district court”) answered in the negative, dismissing JGM’s
writ of garnishment against T-Mobile USA, Inc. (“T-Mobile”).
      JGM, which is owed money by VICI Racing, LLC (“VICI”), appeals the
district court’s decision. JGM wants to garnish a judgment that VICI, which
is not a party in this action, obtained against T-Mobile in the United States
District Court for the District of Delaware (the “District Court of Delaware”).
Both VICI and T-Mobile have since appealed the District Court of Delaware’s
decision to the Third Circuit.
      JGM filed a writ of garnishment in Texas state court that was removed
to the district court. T-Mobile then filed a Federal Rule of Civil Procedure
12(b)(6) motion to dismiss the garnishment. The district court ruled that the
judgment was not final for the purposes of garnishment under Texas Civil
Remedies and Practice Code section 63.001(3) because T-Mobile disputes that
it owes any money to VICI and has availed itself of its right to appeal the
District Court of Delaware’s judgment. This court affirms the district court’s
decision because it correctly states Texas law on the finality of judgments for
the purposes of garnishment.
          FACTUAL AND PROCEDURAL BACKGROUND
      In 2011, JGM obtained a judgment against VICI in a Texas state court.
With interest, that judgment now stands at $841,128 and counting. The
Texas state-court judgment was never paid by VICI.
      On February 11, 2013, VICI obtained a judgment for $7 million plus
attorney fees against T-Mobile in the District Court of Delaware (the
“Delaware judgment”). On February 22, 2013, JGM filed a writ of
garnishment against T-Mobile in Texas state court, seeking to collect on the
Delaware judgment. T-Mobile removed the action to the district court on
diversity grounds.


                                      2
    Case: 13-10678    Document: 00512634510     Page: 3   Date Filed: 05/19/2014



                                 No. 13-10678
      JGM seeks to garnish that portion of the Delaware judgment that VICI
owes JGM. Before the writ could be executed by the district court, however,
both VICI and T-Mobile appealed the Delaware judgment to the Third
Circuit. T-Mobile seeks to have the Delaware judgment set aside in its
entirety and denies any liability to VICI, and VICI cross-appeals to the Third
Circuit on grounds that the Delaware judgment is inadequate.
      As a condition of appeal to the Third Circuit, T-Mobile posted a
supersedeas bond with the District Court of Delaware, staying any execution
on the judgment while the appeal is before the Third Circuit. At the same
time, T-Mobile filed a 12(b)(6) motion to dismiss the garnishment in the
matter pending before the district court. The district court granted T-Mobile’s
motion and dismissed JGM’s writ of garnishment for failure to state a claim
for which relief can be granted. The district court found that the Delaware
judgment was not final for purposes of garnishment under Texas law.
      JGM appeals that decision. JGM argues that the Texas Supreme Court
opinion relied upon by the district court, Waples-Platter Grocer Co. v. Texas &
Pacific Railway Co., 68 S.W. 265 (Tex. 1902), is no longer good law.
Additionally, JGM argues that even if Waples is good law, that case does not
control here because it only applies to judgments for unliquidated damages,
unlike the judgment here, which, JGM contends, is a judgment for liquidated
damages. Accordingly, JGM asks that this court reverse and remand to the
district court. Alternatively, JGM requests that this court certify the question
to the Texas Supreme Court.
                        STANDARD OF REVIEW
      This court reviews de novo motions for dismissal pursuant to Rule
12(b)(6). See Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012).
This court may “affirm a district court’s Rule 12(b)(6) dismissal on any
grounds supported by the record.” Hosein v. Gonzales, 452 F.3d 401, 403 (5th
                                     3
    Case: 13-10678    Document: 00512634510    Page: 4   Date Filed: 05/19/2014



                                No. 13-10678
Cir. 2006). When reviewing a dismissal for failure to state a claim, all well
pleaded facts are accepted as true and are viewed in the light most favorable
to the plaintiff. In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th
Cir. 2007). “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
quotation marks omitted).
      As for certification, this court has explained that certification is
“discretionary both by our court in certifying and the Texas Supreme Court in
accepting the question.” Cerda v. 2004-EQR1 L.L.C., 612 F.3d 781, 798 (5th
Cir. 2010). Texas Rule of Appellate Procedure 58.1 provides for certification
to the Texas Supreme Court of “determinative questions of Texas law having
no controlling Supreme Court precedent.” Certification, however, is not
proper as an avenue by which to change binding precedent. Jefferson v. Lead
Indus. Ass’n, 106 F.3d 1245, 1247 (5th Cir. 1997).
                               DISCUSSION
                                      I.
      “Garnishment is a statutory proceeding brought by a judgment creditor
(the garnishor) whereby the property, money, or credits of the judgment
debtor (the debtor) in the possession of another (the garnishee) may be
applied to payment of the final judgment against the debtor.” Zeecon Wireless
Internet, LLC v. Am. Bank of Tex., N.A., 305 S.W.3d 813, 816 (Tex. App.—
Austin, 2010, no pet.). It necessarily involves three parties: the judgment
creditor (garnishor), the debtor, and a third person who has some obligation
to the debtor (the garnishee). 17 Tex. Jur. 3d Creditors’ Rights and Remedies
§ 350. “Garnishment enables a garnishing creditor to collect the debt in cases
where ordinary remedies are insufficient, since by garnishment proceedings a
garnishee may be compelled to pay one other than the garnishee’s creditor,
                                   4
    Case: 13-10678    Document: 00512634510     Page: 5   Date Filed: 05/19/2014



                                 No. 13-10678
and the right of the garnishee’s creditor is, against that creditor’s will,
transferred to another. Garnishment is, in effect, a suit to subrogate a
creditor to the rights of its debtor who, in turn, is a creditor of another.” Id.
§ 349 (footnotes omitted). ‘“[T]he writ of garnishment applies to debt
obligations the garnishee owes to the debtor and property belonging to the
debtor but in the garnishee’s possession, from the time the garnishee is
served with the writ of garnishment to the time the garnishee must answer
the writ.’” FG Hemisphere Assocs. v. Republique du Congo, 455 F.3d 575, 589
(5th Cir. 2006) (citing Tex. R. Civ. P. 659). Thus, “[t]he primary issue in a
garnishment suit is whether the garnishee is indebted to, or has in its
possession effects belonging to the debtor.” Buckeye Retirement Co. v. Bank of
Am., N.A., 239 S.W.3d 394, 399 (Tex. App.—Dallas 2007, no pet.).
      “Garnishment actions in Texas are ‘purely statutory’ and courts have
no power to extend the benefits of garnishment beyond the relief available
under statute.” Af-Cap, Inc. v. Republic of Congo, 462 F.3d 417, 423 (5th Cir.
2006); see also Tex. Civ. Prac. & Rem. Code Ann. § 63.001 (listing the
scenarios in which garnishment is available). Under Texas Rule of Civil
Procedure 658, “[n]o writ shall issue before final judgment except upon
written order of the court after a hearing, which may be ex parte.” Tex. R.
Civ. P. 658. For the purposes of garnishment, a judgment “whether based
upon a liquidated demand or an unliquidated demand, shall be deemed final
and subsisting for the purpose of garnishment from and after the date it is
signed, unless a supersedeas bond shall have been approved and filed in
accordance with Texas Rule of Appellate Procedure 47.” Tex. R. Civ. P. 657
(emphasis added).
                                       II.
      At the heart of the dispute in this case is the meaning of the Texas
Supreme Court case of Waples-Platter Grocer Co. v. Texas & Pacific Railway
                                       5
    Case: 13-10678    Document: 00512634510     Page: 6   Date Filed: 05/19/2014



                                 No. 13-10678
Co., 68 S.W. 265 (Tex. 1902). Waples involved two questions certified from the
Texas Court of Civil Appeals to the Texas Supreme Court: (1) whether,
pending appeal, a judgment against a third party in an earlier lawsuit was
subject to writs of garnishment, and (2) whether that judgment was subject
to garnishment even before the trial court’s entry of judgment. Id. at 266.
      Waples revolved around a lawsuit that third party and judgment debtor
L. C. Downtain had won against garnishee Texas & Pacific Railway Company
in March of 1899. Id. at 265. Texas & Pacific Railway appealed that judgment
and filed a supersedeas bond two months later, on May 20, 1899. Id. Between
April 28, 1898, when Downtain first filed suit against Texas & Pacific
Railway, and March 28, 1899, when Downtain won his suit, Waples-Platter
filed and won a lawsuit against Downtain. Id. Upon winning its suit against
Downtain in August of 1898, Waples-Platter immediately filed a writ of
garnishment against Texas & Pacific Railway for any judgment recovered by
Downtain in the first action. Id. Waples-Platter later filed a second writ of
garnishment against Texas & Pacific Railway in April of 1899, between entry
of judgment in Downtain’s suit against Texas & Pacific Railway on March 28,
1899 and Texas & Pacific Railway’s appeal of that judgment on May 20, 1899.
Id. After the Texas Court of Civil Appeals affirmed Downtain’s judgment
against Texas & Pacific Railway, Waples-Platter filed yet a third writ of
garnishment on February 5, 1900. Id.
      After losing its appeal, Texas & Pacific Railway asked the trial court to
determine to whom it owed the sum due. Id. The trial court held that Waples-
Platter’s first two writs of garnishment had no effect because they had been
filed prematurely. Waples-Platter appealed that ruling to the Texas Court of
Civil Appeals, which certified the two issues mentioned above to the Texas
Supreme Court. Id. at 265–66. The Texas Supreme Court held that neither a
pre-judgment garnishment nor a garnishment while a judgment was on
                                       6
    Case: 13-10678       Document: 00512634510   Page: 7   Date Filed: 05/19/2014



                                  No. 13-10678
appeal was valid because under Texas law a judgment is not final for the
purposes of garnishment until “it can neither be set aside nor reversed upon
appeal.” Id. at 266.
      In holding as it did, the Texas Supreme Court in Waples cited to its
earlier decision in Texas Trunk Railway Co. v. Jackson, 22 S.W. 1030 (Tex.
1893). Jackson involved an action in which the Texas Court of Civil Appeals
certified four questions to the Texas Supreme Court. See id. at 1030–31. The
important question for the purposes of Waples was whether an appeal
deprives a judgment of its character of finality for the purposes of res
judicata. Id. at 1031. The Texas Supreme Court answered that question in
the affirmative, holding that an appeal, “whether prosecuted under cost or
supersedeas bond, during pendency, deprives a judgment of that finality of
character necessary” for the judgment to be final for the purposes of res
judicata. Id. at 1032.
      The Texas Supreme Court years later overruled Jackson, a case on
which Waples relied, in Scurlock Oil Co. v. Smithwick, 724 S.W.2d 1 (Tex.
1986). Scurlock Oil held that a judgment is final for the purposes of res
judicata and claim preclusion despite the taking of an appeal. Id. at 6. In
Scurlock Oil, the Texas Supreme Court opined that “the values served by res
judicata are threatened by [the Jackson] rule [which] often requires
relitigation of the same issues between parties, with the opportunity, as here,
for conflicting results.” Id.
                                       III.
      JGM argues that Scurlock Oil implicitly overruled Waples because
Waples rested on Jackson. JGM bases its argument on a reading of Waples
that maintains that the court there held that judgments pending appeal are
not final for the purposes of garnishment because Jackson had held that
judgments pending appeal are not final for the purposes of res judicata. On
                                    7
    Case: 13-10678    Document: 00512634510     Page: 8   Date Filed: 05/19/2014



                                 No. 13-10678
JGM’s reading, the Texas Supreme Court’s later rejection of Jackson’s rule on
res judicata necessarily abandoned Waples’s rule that garnishments are not
final pending appeal since Waples rested on Jackson’s authority.
      Moreover, JGM argues that Waples’s holding creates the same policy
issues that led the Texas Supreme Court in Scurlock Oil to overturn Jackson,
namely, (1) inconsistent results, as JGM argues that the district court’s
“decision effectively ignores that debt and is inconsistent with the Delaware
court’s judgment,” and (2) the waste of judicial resources, since creditors such
as JGM will be forced to apply for and serve numerous writs of garnishment
to recover an outstanding judgment. Additionally, according to JGM, Waples,
like Jackson, is unfair because a diligent judgment creditor is at risk of losing
priority to a judgment in favor of the judgment debtor despite first serving a
writ of garnishment if, by chance, the judgment debtor settles or assigns the
judgment before it ever becomes final on appeal. Finally, JGM argues that an
amendment to Texas Rule of Civil Procedure 661 also overruled Waples.
      Even if Waples remains good law, JGM argues that Waples is still
inapplicable to this case because the writ of garnishment was filed before T-
Mobile appealed or posted bond. JGM goes on to argue that, because the writ
of garnishment here was served before any supersedeas bond was filed, JGM
stepped into the shoes of VICI at a time when the judgment debtor had full
rights to execute on the judgment against the garnishee. While JGM concedes
that the judgment does not become subject to execution (i.e. payable) until
after appeal, JGM contends that the judgment may still be garnished under
Texas law to protect JGM’s rights as a creditor.
      JGM further contends that Waples is irrelevant here because that case
concerned a judgment for unliquidated damages, unlike the judgment at
issue here, which is for liquidated damages. JGM argues that in Waples the
Texas Supreme Court expressly limited itself to the question of “whether a
                                       8
     Case: 13-10678       Document: 00512634510         Page: 9    Date Filed: 05/19/2014



                                      No. 13-10678
cause of action for unliquidated damages resulting from a breach of contract
is” subject to garnishment. See Waples, 68 S.W. at 266. JGM claims that
VICI’s Delaware judgment against T-Mobile is for a liquidated claim because
it is based on T-Mobile’s breach of a sponsorship agreement with VICI. Thus,
JGM contends that damages were determined from the face of that
sponsorship agreement.
       In the alternative, JGM maintains that the question at issue in this
case—whether a judgment is subject to garnishment pending appeal—is
unsettled and appropriate for certification to the Texas Supreme Court under
Texas Rule of Appellate Procedure 58.1. First, JGM urges this court to certify
the question of whether Waples still reflects Texas law. Second, JGM argues
that even if Waples remains good law, certification is still appropriate
because it is unclear whether Waples’s holding applies to liquidated claims.
                                            IV.
       T-Mobile responds that (1) Waples is still controlling; (2) the damages
in question here are unliquidated; and (3) under Texas Rule of Civil
Procedure 657, a judgment may not be garnished when a supersedeas bond
has been filed. 2




       2 T-Mobile also asserts that JGM’s writ of garnishment should be dismissed on the
technicality that the judgment against T-Mobile was never domesticated in Texas. That
argument appears to be misplaced. Texas law requires the judgment creditor to domesticate
a judgment; no such requirement is placed on one seeking to garnish the judgment. See Tex.
Civ. Prac. & Rem. Code Ann. § 35.004(a)–(c) (listing documents that judgment creditor must
file with court). Without a Texas statute imposing a requirement to domesticate judgments
on garnishors, a garnishee is subject to garnishment wherever he is subject to a court’s in
personam jurisdiction. See FG Hemisphere, 455 F.3d at 585 (“To say that ‘a debt follows the
debtor’ is simply to say that intangible property has no actual situs, and a debt may be sued
on wherever there is jurisdiction over the debtor.”) (citation and internal quotation marks
omitted); Steele v. G.D. Searle & Co., 483 F.2d 339, 345 (5th Cir. 1973) (noting that Harris
v. Balk, 198 U.S. 215 (1905), held that state court had jurisdiction in garnishment
proceeding based on in personam jurisdiction over garnishee).
                                             9
   Case: 13-10678     Document: 00512634510        Page: 10     Date Filed: 05/19/2014



                                 No. 13-10678
      T-Mobile argues that Waples relied on authority in addition to Jackson
for its proposition that judgments may not be garnished while pending
appeal. According to T-Mobile, Waples relied on, among other cases,
Hochstadler v. Sam, 11 S.W. 408 (Tex. 1889), which is still good law in Texas.
See 21 Turtle Creek Square, Ltd. v. N.Y. State Teachers’ Ret. Sys., 425 F.2d
1366, 1369 (5th Cir. 1970) (discussing with approval Hochstadler’s rule that
attachment of judgment will not lie when damages are uncertain).
      T-Mobile further argues that courts have continued to apply Waples
long after Scurlock Oil overruled Jackson. See, e.g., Af-Cap, 462 F.3d at 424;
Palandjoglou v. United Nat’l Ins. Co., 821 F. Supp. 1179, 1186 n.6 (S.D. Tex.
1993); In re Tex. Am. Express, Inc., 190 S.W.3d 720, 725 (Tex. App.—Dallas
2005, no pet.); Mun. Valve & Equip. Co. v. John T. Jones Constr. Co., No. 05-
98-01863-CV, 2002 Tex. App. LEXIS 4303, at *9 (Tex. App.—Dallas June 17,
2002, no pet.) (not designated for publication); Fogel v. White, 745 S.W.2d
444, 446 (Tex. App.—Houston [14th Dist.] 1988, orig. proceeding [leave
denied]). According to T-Mobile, in Palandjoglou v. United National
Insurance Co., the United States District Court for the Southern District of
Texas rejected the argument JGM makes here, specifically noting that
Waples continues to apply. 821 F. Supp. at 1186 n.6.
      Additionally,   T-Mobile   argues     that    a   claim    is   liquidated   for
garnishment purposes under Texas law only if it (1) is not contingent, (2) is
capable of being definitively ascertained by the usual means of evidence, and
(3) does not rest in the discretion of the finder of fact. T-Mobile characterizes
the judgment against it as unliquidated because it was determined by the aid
of the finder of fact and not merely from the sponsorship agreement alone.
According to T-Mobile, other indications of the judgment’s unliquidated
nature include the fact that VICI itself has cross-appealed the judgment on


                                       10
   Case: 13-10678         Document: 00512634510         Page: 11     Date Filed: 05/19/2014



                                       No. 13-10678
grounds that the District Court of Delaware incorrectly calculated the
damages.
      Finally, T-Mobile contends that the Delaware judgment may not be
garnished regardless of whether the claims are for liquidated or unliquidated
damages. Citing Texas Rule of Civil Procedure 657, which provides that a
judgment “shall be deemed final and subsisting for the purpose of
garnishment from and after the date it is signed, unless a supersedeas bond
shall have been approved and filed,” T-Mobile argues that the Delaware
judgment is not final because T-Mobile has posted a supersedeas bond.
                                              V.
      As a preliminary matter, it appears that this court should apply Texas
law to determine whether the judgment may be garnished. 28 U.S.C. § 1936
and Federal Rules of Civil Procedure 62 and 69 all address execution of out-
of-state judgments in United States district courts. There is no clear
precedent in this circuit on whether state law or federal law controls the
procedure of executing a judgment or garnishment in a diversity case on
appeal. However, this court applied Texas state law in a garnishment
proceeding in Af-Cap, Inc. v. Republic of Congo, a case that had been removed
from Texas state court to federal court. In Af-Cap, this court noted, “[g]iven
that this is a diversity case, this Court must apply the law of Texas.” 462
F.3d at 423. 3 When resolving issues of state law in diversity cases, such as
this case, final decisions of that state’s supreme court control. Westlake
Petrochems., L.L.C. v. United Polychem, Inc., 688 F.3d 232, 238 n.5 (5th Cir.
2012).
      While JGM contends that Waples’s rule that a judgment is final for
garnishment purposes only when “it can neither be set aside nor reversed

      3   Moreover, the court notes that the parties do not dispute that Texas law applies.

                                              11
    Case: 13-10678       Document: 00512634510        Page: 12     Date Filed: 05/19/2014



                                      No. 13-10678
upon appeal” does not apply here because it filed its writ of garnishment
prior to T-Mobile’s perfection of an appeal, that does not make a difference.
First, this was the exact scenario in Waples, in which Waples-Platter filed its
second writ of garnishment after Downtain secured judgment against Texas
& Pacific Railway but before Texas & Pacific Railway had taken an appeal.
See Waples, 68 S.W. at 265.
       Moreover, a survey of the case law indicates that Waples remains good
law despite JGM’s arguments to the contrary. The Texas appellate courts, by
and large, continue to follow Waples. 4 See, e.g., In re Tex. Am. Express, 190
S.W.3d at 725; Fogel, 745 S.W.2d at 446. This court, for its part, appears to
accept the continuing validity of Waples. Although this court has not
addressed the question at issue here, as recently as 2006—well after Scurlock
Oil was decided in 1986—this court noted in a parenthetical that under
Waples, “an unliquidated claim for breach of contract cannot be garnished.”
Af-Cap, 462 F.3d at 424. 5


       4 The one court that has held Waples to be overturned is Industrial Indemnity Co. v.
Texas American Bank-Riverside, 784 S.W.2d 114 (Tex. App.—Fort Worth 1990, no writ). It
did not rely on Scurlock Oil Co. v. Smithwick for that holding, which is the primary
authority JGM cites for its proposition that Waples is no longer good law. Rather the court
in Industrial Indemnity concluded that Waples had been overturned because of the 1978
amendment to Texas Rule of Civil Procedure 661, which reads, “[The garnishee is] further
commanded NOT to pay to defendant any debt or to deliver to him any effects, pending
further order of this court.” Tex. R. Civ. P. 661. However, as explained in Palandjoglou, a
case decided by the United States District Court for the Southern District of Texas, if Rule
661 was intended to “eradicate nearly one hundred years of settled garnishment
jurisprudence,” then that intent would have been noted or at least met with greater fanfare
than a single sentence added to the end of the text. 821 F. Supp. at 1186 n.6. In amending
Rule 661, the Texas Supreme Court likely sought to do no more than incorporate into that
Rule the longstanding principle that “a garnishee may not prejudice the rights of the
garnishor by transferring any of the indebtedness belonging to the defendant after service
of process and during the pendency of the suit.” Id.

       The court in Af-Cap neither faced nor addressed the question of garnishing a
       5

judgment on appeal and did not touch on Waples beyond this oblique reference to it in
expounding Texas law.

                                            12
   Case: 13-10678     Document: 00512634510      Page: 13   Date Filed: 05/19/2014



                                  No. 13-10678
      JGM is misguided in its belief that Jackson was indispensable to
Waples. While JGM is correct that Jackson was the only authority cited by
the Texas Supreme Court in the portion of the opinion addressing the
question of whether judgments may be garnished pending appeal, the Waples
court incorporated reasoning from an earlier portion of its opinion addressing
attachments when resolving the garnishment issue. The court saw the
analyses of attachment and garnishment as intertwined given that both deal
with a creditor reaching property—property in the possession of the
garnishee in the case of garnishment and property in the possession of the
judgment debtor in the case of attachment. See Waples, 68 S.W. at 266 (“If
the plaintiff in such a case is not permitted to make oath to the amount of his
demand and to sue out an attachment, for a stronger reason, we think, a
garnishee should not be required to answer as to an indebtedness, when it is
impossible for him to ascertain the amount thereof from the terms of the
contract and the fact of the breach.”).
      Furthermore, contrary to what JGM would have this court believe,
Waples’s holding on garnishment stems not so much from Jackson as from
the Waples court’s view on attachment and fairness. The court found it
“unreasonable that [a defendant] should be compelled to swear to the amount
of a demand which is not capable of being ascertained by a calculation made
from data furnished by the contract.” Waples, 68 S.W. at 266. Waples’s
holding had little to do with Jackson except as providing one further reason
why it made sense to hold that judgments were not subject to garnishment
until after appeal.
      It does not follow that the Texas Supreme Court’s subsequent rejection
of its ruling on res judicata in Jackson—that judgments were not final for the
purposes of res judicata pending appeal—implied abandonment of Waples. An


                                          13
    Case: 13-10678      Document: 00512634510      Page: 14   Date Filed: 05/19/2014



                                    No. 13-10678
examination of Scurlock Oil, the case cited as overruling Jackson, fails to
reveal any intent by the Texas Supreme Court to overturn Waples.
         In Scurlock Oil, the Texas Supreme Court overruled Jackson’s rule
regarding res judicata because “relitigating already decided issues” creates
the possibility of inconsistent results and wastes judicial resources. 724 S.W.
at 6. The policy concerns animating Scurlock Oil—inconsistency and
inefficiency—are particularly salient in the context of res judicata. While
JGM claims that allowing judgments to go ungarnished presents the same
issues of inconsistency and inefficiency, the risk of inconsistency and
inefficiency in the garnishment context is not as high as JGM suggests.
Multiple garnishment filings are far less wasteful than multiple trials.
Moreover, it would seem that premature garnishment proceedings would not
spark the needless litigation which, in large part, motivated the Texas
Supreme Court’s holding in Scurlock Oil. On the other hand, premature
garnishment, in which property or money passes to a party before legal
proceedings have terminated, could very well fan additional disputes. JGM
offers no cogent explanation of how Waples cuts against either Scurlock Oil or
the policy goals it articulated.
         As the preceding discussion explains, Waples is controlling law.
Moreover, Waples resolves the central question in this case; in fact, Waples is
directly on point. Thus, there is no need for this court to certify to the Texas
Supreme Court the question of whether Waples applies to liquidated claims
or whether Waples remains good law. Accordingly, under Rule 58.1,
certification of the question in this case, whether a judgment on appeal is
subject to garnishment, is not warranted.
                                   CONCLUSION
         For the foregoing reasons, the court affirms the decision of the district
court.
                                         14